Citation Nr: 0217561	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  98-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left arm and hand 
injury.

(The issues of entitlement to service connection for tinea 
pedis, and a skin condition, variously diagnosed as 
dermatitis and urticaria, will be the subject of a later 
decision.)


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which, in pertinent part, 
denied entitlement to service connection for a left hand and 
arm injury, a skin condition (variously diagnosed as 
dermatitis and urticaria), and tinea pedis.  The veteran 
appealed to the BVA, and by a decision of August 4, 2000, 
the Board denied entitlement to service connection for a 
left hand and arm injury, a skin condition (dermatitis and 
urticaria), and tinea pedis.  The veteran appealed the 
Board's August 2000 decision to the United States Court of 
Appeals for Veterans Claims (Court), which, upon VA's 
unopposed motion, by Order dated February 7, 2001, vacated 
and remanded that part of the Board's August 2000 decision 
that denied entitlement to service connection for a left 
hand and arm injury, a skin condition (variously diagnosed 
as dermatitis and urticaria), and tinea pedis.

The Board is undertaking additional development on the 
issues of entitlement to service connection for tinea pedis 
and a skin condition (variously diagnosed as dermatitis and 
urticaria) pursuant to 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the veteran notice and reviewing the response 
to the notice, the Board will prepare a separate decision 
addressing those issues.


FINDING OF FACT

Arthritis of the left thumb has been shown to be causally 
related to the veteran's military service.


CONCLUSION OF LAW

Arthritis of the left thumb was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 1154, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. § 3.102, 3.159.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

An August 2002 VA examination revealed arthritis of the left 
thumb.  The August 2002 VA examiner indicated that the 
veteran's left thumb arthritis was very likely, "if not 
certainly," related to an inservice shrapnel injury.

Based on a review of the record, the Board finds that 
service connection for arthritis of the left thumb is 
warranted.  While the veteran's service medical records do 
not undisputedly document an orthopedic injury to the left 
thumb, the August 2002 VA examiner's opinion linking the 
veteran's left thumb arthritis to service was not based 
solely on the veteran's history; instead, the examiner 
specifically indicated that he had thoroughly reviewed the 
veteran's claims file and he did in fact reference an April 
1968 service medical record noting a left thumb infection.

In this case, the evidence for and against the claim is 
arguably in approximate balance.  Under such circumstances, 
the Board must resolve all reasonable doubt in the veteran's 
favor.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 1154(b) 
(West 1991).  As such, the Board finds that service 
connection for arthritis of the left thumb is warranted.

The Board here observes that no disability of the left arm 
or hand (other than left thumb arthritis) is of record, and 
the August 2002 VA examiner specifically indicated as such.  
Accordingly, the grant of service connection in this case is 
limited to arthritis of the left thumb.


ORDER

Service connection for arthritis of the left thumb is 
granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

